Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
2.	Applicant’s amendment filed January 11, 2021. Claims 1, 11-13, 17, 20-22, 23-29, 43-46, 48-49, 51-52, 54 and 56-57 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Claim Rejections - 35 USC § 103
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11-13, 17, 20-22, 24-29, 43-46, 48-49, 51-52, 54 and 56-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rudell (US 2005/0288133 A1) in view of Vock (US 2002/0116147 A1) and further in view of Touma (US 9900669 B2).

	Regarding claim 1, Rudell discloses a device (paragraph 0020, display 30 as in FIG. 4, display 30 provide alphanumeric indication of impact count) comprising:
an accelerometer for producing an output signal responsive to an acceleration (paragraph 0026, ball 10 have multiple impact detectors located throughout housing 12, other types of detectors such as accelerometers employed for motion or movement);
a display for visually displaying information to a person (paragraph 0020, display 30 as shown in FIG. 4, display 30 may provide an alphanumeric indication, claim 32. The game ball of claim 29, wherein said indication is a visual display);
software and a processor for executing the software, the processor coupled to the wireless receiver for receiving data, to the accelerometer for receiving the output signal, and to the display for providing the information to be displayed (Fig. 3, game ball 10 include an impact detector 18  and circuit 20 include a controller 22, paragraph 0020-0021 controller 22 operate in accordance with a program (i. e. use software), controller 22 and light indicator 28 provide a visual indication of when detector 18 detects impact);
a rechargeable battery for powering the device (Fig. 3, paragraph 0026, ball 10 have multiple impact detectors located throughout the housing 12 and accelerometers); a battery charger connected for induction-based contactless charging of the rechargeable battery (paragraph 0017-0018, FIG. 2 ball 10 is typically small enough (i. e., handheld unit) to be kicked by a player, FIG. 3, game ball 10 include impact detector 
an enclosure housing the rechargeable battery, the processor, the accelerometer, and the display (Fig. 3, paragraph 0018, FIG. 3 the game ball 10 include an impact detector 18 that is coupled to a circuit 20, power source 36 (i. e., battery), Fig. 3, paragraph 0026, ball 10 have multiple impact detectors located throughout the housing 12 and have accelerometers).
Rudell fails to disclose a wireless receiver for receiving a wireless RF signal carried over a wireless network;
wherein the battery charger comprises, or consists of, an induction coil for inductively receiving AC power carried in an electromagnetic field, and for charging the rechargeable battery from the received AC power, and 
wherein the information displayed is in response to the output signal.
In analogous art, Vock discloses a wireless receiver for receiving a wireless RF signal carried over a wireless network (Fig. 1A, paragraph 0029, data can be transmitted directly to a radio receiver);
wherein the battery charger comprises, or consists of, an induction coil for inductively receiving (paragraph 0028, inductively-coupled electronics) from the sensing unit to a data unit, paragraph 0065, power sensing unit is preferably battery-powered, paragraph 0183, battery 30 is generally used to power unit 10, including user interface 24, controller subsystem 12 and sensors 14, paragraph 0405, transfer unit 2306 (e.g., a radio, inductive loop, IR transmitter) connects to unit 2304 so that power, speed can be relayed), and 
sensing unit include buttons or toggle switches and ON/OFF switch, and display of performance data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew the power source of the device disclosed by Rudell  to use game device to adapte signal from motor to processor giving position information as taught by Vock to use actuator to rotate the surface about an axis on command with multiple sensors to acquires data, and that data is sorted according to user needs and requests by toggle functionality at the data unit or at the base station [Vock, Abstract].
Rudell and Vock fails to disclose AC power carried in an electromagnetic field, and for charging the rechargeable battery from the received AC power.
In analogous art, Touma discloses AC power carried in an electromagnetic field, and for charging the rechargeable battery from the received AC power (Fig. 4, col. 13, lines 33-37, input device includes an sensor (accelerometer) 424 operable to detect an acceleration as the user tilts; a power supply 422 (which can be a battery, AC power supply, solar cell or any other source of electrical power, col. 14, lines 39-40, sensor hub incorporate wired connectivity for firmware loading and battery charging).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew the power source of the device disclosed by Rudell and Vock to use sensor to detect tilt accelerations that will then be converted into movement as taught by Touma to use accelerometer is sensitive to the static gravity, it can be used to measure tilt angles (pitch and roll) by measuring the projection of the vector g over each axis of the accelerometer [Touma, col. 7, lines 30-33].
Regarding claim 11, Rudell fails to disclose the device according to claim 1, further comprising in the enclosure an electric motor for affecting physical movement of the device.
In analogous art, Vock discloses the device according to claim 1, enclosure an electric motor for affecting physical movement of the device (paragraph 0189, FIG. 1B, data unit 50 cooperates with unit 10 to provide performance data to a user of the unit 10 and shaped much like a portable beeper).
Additionally, Touma also discloses enclosure for affecting physical movement of the device (col. 4, lines 7,-25, devices used to position or manipulate a vectorial object, vectorial cursors, graphical symbols, or any pictorial representation of physical or virtual object or character having multiple dimensions that has linear component (such as magnitude [or size], or position in a Cartesian space) and shaped like arrow giving user spatial feedback of direction and position of cursor).
Regarding claim 12, Rudell discloses the device according to claim 1, wherein the accelerometer comprises, consists of, uses, or is based on, a piezoelectric, piezoresistive, capacitive. Micro-mechanical Electrical Systems (MEMS), or electromechanical accelerometer (Fig. 3, paragraph 0026, ball 10 have multiple impact detectors located throughout the housing 12 and have accelerometers).
Touma also discloses sensors can include MEMS (micro electro mechanical systems) devices [col. 3, lines 19-20] and as in Fig. 18, feedback can be provided through mechanical, piezoelectric, or pneumatic actuators [col. 30, lines 15-17].
Regarding claim 13, Rudell and Vock fails to disclose the device according to claim 12, wherein the output signal is responsive to a magnitude or a direction of the device acceleration, and the accelerometer is a single-axis, a two-axis, or a three-axis accelerometer.
In analogous art, Touma discloses the device according to claim 12, wherein the output signal is responsive to a magnitude or a direction of the device acceleration, and the accelerometer is a single-axis, a two-axis, or a three-axis accelerometer (col. 20, lines 63-67, measure three axes of accelerometer rotation input, three axes of accelerometer linear displacement input, three axes of gyroscope rotational input, and three axes of magnetometer measurement of angles, col. 27, lines 21, three accelerometer orientation signals ax, ay, and az rotation signals about three perpendicular axes as for gyroscope).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew the power source of device disclosed by Rudell and Vock to use sensor to detect tilt accelerations that will then be converted into movement as taught by Touma to use accelerometer  and to receive data from the instrument on a continuous basis and use instrument data for analysis, feedback, and control by measuring the projection of the vector g over each axis of accelerometer and monitoring and evaluation thresholds [Touma, col. 3, lines 60-67].
Regarding claim 17, Rudell discloses the device according to claim 1, wherein the housing is dimensioned and shaped as a handheld unit (paragraph 0017-0018, FIG. 2 ball 10 is typically small enough (i. e., handheld unit) to be kicked by a player).
Regarding claim 20, Rudell discloses the device according to claim 1, further comprising in the enclosure a sensor coupled to the processor and having a sensor output responsive to a physical phenomenon (FIG. 5, detector 18 include an electrically conductive spring 40) [Applicant’s invention described as in Para. 0111, payload including annunciator providing visual or audible signaling, payload adapted to perform other functions,  physical movement or other motive functions (e.g., pop-up figure), payload include motors, winches, fans, reciprocating elements], paragraph 0015, detector detect each time ball housing is hit (i. e., detect movement or motion)).
Vock discloses as in FIG. 9, accelerometers are connected with various sensitive orientations within a speed sensing unit 14a to collect pitch 207a, yaw 207b, roll 207c, surge 207d, heave 207e, and sway 207f accelerations [0228], and FIG. 26, strain gauge 720 connected to controller subsystem 722 (i. e., electric actuator) [0272].
Regarding claim 21, Rudell discloses the device according to claim 20, wherein the information displayed is in response to the sensor output (paragraph 0020, display 30 as in FIG. 4, display 30 provide alphanumeric indication of impact count, paragraph 0026, ball 10 have multiple impact detectors located throughout housing 12, other types of detectors such as accelerometers employed for motion or movement).
Regarding claim 22, Rudell discloses the device according to claim 20, wherein the sensor is a light sensor, force sensor, or pressure sensor (Abstract, impact detector detect each time the ball housing is hit).
Regarding claim 24, Rudell fails to disclose the device according to claim 1, further for use with a portable electronic device, wherein the device further comprising a modem coupled to the processor for communicating with, and for being controlled by, the portable electronic device, over the wireless network.
In analogous art, Vock discloses the device according to claim 1, further for use with a portable electronic device, wherein the device further comprising a modem coupled to the processor for communicating with, and for being controlled by, the portable electronic device, over the wireless network (paragraph 0195, data receive unit 72 (or alternatively other wireless communication technology, as known in the art) to collect data signals 45, paragraph 0364, sensing for the invention, sampling requirement, especially in view of modem processing capability).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew the power source of device disclosed by Rudell  to use sensor to detect tilt accelerations that will then be converted into movement as taught by Vock to use accelerometer  and to receive data from the instrument on a continuous basis and use instrument data for analysis, feedback, and control by measuring the projection of the vector g over each axis of accelerometer and monitoring and evaluation thresholds [Vock, paragraph 0364].
Regarding claim 25, Rudell discloses the device according to claim 24, in combination with the portable electronic device (Abstract, ball includes detector located within ball housing).
Vocks also disclose unit 50 is sized and shaped much like a portable beeper, known in the art, and can include a display 52 to inform the user of performance data [0189].
Regarding claim 26, Rudell and Vocks fails to disclose the device according to claim 25, wherein the portable electronic device comprises a notebook computer, a laptop computer, a media player, a cellular telephone, a Personal Digital Assistant (PDA), a digital camera, a video recorder, or any combination thereof.
Touma discloses the device according to claim 25, wherein the portable electronic device comprises a notebook computer, a laptop computer, a media player, a cellular telephone, a Personal Digital Assistant (PDA), a digital camera, a video recorder, or any combination thereof (col. 12, lines 10-16, system that includes an information-processing unit. Examples of computer systems include, but are not limited to personal digital assistants (PDAs), personal computers, mainframe computers, electronic games, and microprocessor-based systems used to control personal).
Regarding claim 27, Rudell fails to disclose the device according to claim 1, wherein the device is further operative for communicating over the wireless network.
In analogous art, Vock discloses the device according to claim 1, wherein the device is further operative for communicating over the wireless network (paragraph 0195, data receive unit 72 (or alternatively other wireless communication technology, as known in the art) to collect data signals 45).
Touma also discloses wireless motion sensor system comprising a wearable inertial measurement unit [Abstract].
Regarding claim 28, Rudell fails to disclose the device according to claim 27, wherein the wireless network is a Wireless Personal Area Network (WPAN), that uses Bluetooth protocol according to, or based on, IEEE 802.15.1 standard.
In analogous art, Vock discloses wireless communication technology (paragraph 0195, data receive unit 72 (or alternatively other wireless communication technology, as known in the art) to collect data signals 45).
Touma also discloses wireless network is a Wireless Personal Area Network (WPAN), that uses Bluetooth protocol according to, or based on, IEEE 802.15.1 standard [Fig. 7, col. 16, lines 57-67, sensor hub long-range transmitter 534 can be configured for communication (transmission and receiving)  and use IEEE 802.11a, 802.11b, 802.11g, 802.11n, and 802.11ac standards] and [col. 21, lines 37-39, used Bluetooth].
Regarding claim 29, Rudell fails to disclose the device according to claim 27, wherein the wireless network is a Wireless Local Area Network (WLAN), that uses a protocol according to, or based on, IEEE 802.11 standard.
In analogous art, Vock discloses wireless communication technology (paragraph 0195, data receive unit 72 (or alternatively other wireless communication technology, as known in the art) to collect data signals 45).
Touma also discloses wireless network is a Wireless Personal Area Network (WPAN), that uses Bluetooth protocol according to, or based on, IEEE 802.15.1 standard [Fig. 7, col. 16, lines 57-67, sensor hub long-range transmitter 534 can be configured for communication (transmission and receiving)  and use IEEE 802.11a, 802.11b, 802.11g, 802.11n, and 802.11ac standards] and [col. 21, lines 37-39, used Bluetooth].
Regarding claim 43, Rudell fails to disclose the device according to claim 1, further operative to detect or measure a change of a position of the device based on the output signal.
Vock discloses the device according to claim 1, further operative to detect or measure a change of a position of the device based on the output signal (paragraph 0203, FIG. 5 illustrates a sensing unit 10" mounted onto a mountain bike 138. FIG. 5 also shows the mountain bike 138 in various positions during movement, paragraph 0228, accelerometers are connected with sensing unit 14a to collect pitch 207a, yaw 207b, roll 207c, surge 207d, heave 207e, and sway 207f accelerations).
Regarding claim 44, Rudell  and Vock fails to disclose the device according to claim 1, wherein the output signal is responsive to the magnitude or to the direction of the device acceleration.
In analogous art, Touma discloses the device according to claim 1, wherein the output signal is responsive to the magnitude or to the direction of the device acceleration (col. 20, lines 63-67, measure three axes of accelerometer rotation input, three axes of accelerometer linear displacement input, three axes of gyroscope rotational input, and three axes of magnetometer measurement of angles, col. 27, lines 21, three accelerometer orientation signals ax, ay, and az rotation signals about three perpendicular axes as for gyroscope).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew the power source of device disclosed by Rudell and Vock to use sensor to detect tilt accelerations that will then be converted into movement as taught by Touma to use accelerometer  and to receive data from the instrument on a continuous basis and use instrument data for analysis, feedback, and control by measuring the projection of the vector g over each axis of accelerometer and monitoring and evaluation thresholds [Touma, col. 3, lines 60-67].
Regarding claim 45, Rudell  and Vock fails to disclose the device according to claim 1, further operative to sense or measure the device mechanical orientation, vibration, shock, or falling, based on, or using, the output signal.
In analogous art, Touma discloses the device according to claim 1, further operative to sense or measure the device mechanical orientation, vibration, shock, or falling, based on, or using, the output signal (col. 6, lines 61-67, accelerometer with a digital output, measure both dynamic acceleration (e.g., vibration) and static acceleration (e.g., gravity), col. 14, lines 17-26, sensor measure motion, speed, acceleration, orientation, gait pattern, vibrations, falls and impacts and orientation, direction and gait patterns after a fall, impact or series of impacts or series of vibrations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew the power source of device disclosed by Rudell and Vock to use sensor to detect tilt accelerations that will then be converted into movement as taught by Touma to use accelerometer  and to receive data from the instrument on a continuous basis and use instrument data for analysis, feedback, and control by measuring the projection of the vector g over each axis of accelerometer and monitoring and evaluation thresholds [Touma, col. 3, lines 60-67].
Regarding claim 46, Rudell discloses the device according to claim 1, wherein the accelerometer comprises, consists of, uses, or is based on, a piezoelectric accelerometer that utilizes a piezoelectric effect and comprises, consists of, uses, or is based on, piezoceramics or a single crystal or quartz (Fig. 3, para 26, ball 10 have multiple impact detectors located throughout housing 12 and accelerometers).
Touma discloses system provided through mechanical, piezoelectric, or pneumatic actuators (col. 30, lines 15-17).
Regarding claim 48, Rudell  discloses rechargeable battery the device according to claim 1, further comprising in the enclosure a controlled switch connected for switching DC power from the rechargeable battery to a component, wherein the switch is controlled by the processor in response to the output signal (Fig. 3, paragraph 0023, battery 36 be accessible through an outer plate, switch 34).
Vock discloses battery typically is used to power the controller subsystem. The battery can also be used for the sensors [0024] and sensing unit is not "stand alone", the housing which integrates the controller subsystem with one or more sensors and battery, in whole or in part, sensing unit becomes integral with sport implement [0026] and unit 10 enclosed by appropriate housing 32, and housing 32 water-tight and permits for removal and replacement of battery 30 within housing 32 [0184].
Regarding claim 49, Rudell discloses the device according to claim 48, wherein the controlled switch is based on, comprises, or using, an electro-mechanical relay, a solid-state relay, or an optocouplers (Fig. 3, paragraph 0026, ball 10 have multiple impact detectors located throughout the housing 12 and have accelerometers, paragraph 0023, FIG. 3, the ball may include an ON/OFF switch 34 that is connected to the circuit 20 and a power source 36 such as a battery).
Regarding claim 51, Rudell discloses the device according to claim 1, further comprising in the enclosure an actuator coupled for being controlled or activated by the processor and operative to affect a physical phenomenon (Fig.3, detector and control unit, FIG. 3 the game ball 10 may include an impact detector 18 that is coupled to a circuit 20).
Regarding claim 52, Rudell fails to disclose the device according to claim 51, wherein the actuator is operative to affect a temperature.
Vocks discloses the device according to claim 51, wherein the actuator is operative to affect a temperature (paragraph 0112, temperature sensor is included with the sensing unit (or data unit). A temperature profile is taken over the course of a activity day).
Regarding claim 54, Rudell fails to disclose the device according to claim 51, wherein the actuator is operative to affect a physical movement.
In analogous art, Vock discloses the device according to claim 1, enclosure an electric motor for affecting physical movement of the device (paragraph 0189, FIG. 1B, data unit 50 cooperates with unit 10 to provide performance data to a user of the unit 10 and shaped much like a portable beeper).
Additionally, Touma also discloses enclosure for affecting physical movement of the device (col. 4, lines 7,-25, devices used to position or manipulate a vectorial object, vectorial cursors, graphical symbols, or any pictorial representation of physical or virtual object or character having multiple dimensions that has linear component (such as magnitude [or size], or position in a Cartesian space) and shaped like arrow giving user spatial feedback of direction and position of cursor).
Regarding claim 56, Rudell discloses the device according to claim 1, further comprising in the enclosure a counter coupled to the accelerometer for counting a number of events based on the output signal (Fig.3, paragraph 0018, circuit 20 contain a counter that counts the number of times the detector 18 detects impact).
Regarding claim 57, Rudell and Vock fails to disclose the device according to claim 56, wherein events are occurrences when the magnitude of the output signal cross an acceleration threshold.
In analogous art, Touma discloses the device according to claim 56, wherein events are occurrences when the magnitude of the output signal cross an acceleration threshold (col. 20, lines 63-67, measure three axes of accelerometer rotation input, three axes of accelerometer linear displacement input, three axes of gyroscope rotational input, and three axes of magnetometer measurement of angles, col. 27, lines 21, three accelerometer orientation signals ax, ay, and az rotation signals about three perpendicular axes as for gyroscope, col. 3, lines 60-67, monitoring and evaluation thresholds and the generation of personalized risk, fatigue or performance factors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew the power source of device disclosed by Rudell and Vock to use sensor to detect tilt accelerations that will then be converted into movement as taught by Touma to use accelerometer  and to receive data from the instrument on a continuous basis and use instrument data for analysis, feedback, and control by measuring the projection of the vector g over each axis of accelerometer and monitoring and evaluation thresholds [Touma, col. 3, lines 60-67].
6.       Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rudell (US 2005/0288133 A1) (hereinafter Rudell) in view of Vock (US 2002/0116147 A1) and further in view of Touma (US 9900669 B2) and further in view of Kuesters (6,113,504).

Regarding claim 23, Rudell and Vock and Touma fails to disclose the device according to claim 20, wherein the sensor is a light sensor that comprises one or more photocells.
In analogous art, Kuesters discloses the device according to claim 20, wherein the sensor is a light sensor that comprises one or more photocells (array of infrared sensors. The array of infrared sensors spans a 360 degree field of vision and optical apparatus, directional finders 54-78 protected from infrared radiation from sun (i. e., infrared sensors is a photocell) (col. 6, lines 24-29 and lines 51-54)).
It would have been obvious to combine Rudell and Vock and Touma and Kuesters to specifically shown an photocell sensor being infrared sensors and to transmit data to the display units using hard-wire or wireless communication.
7.        Applicant's arguments filed January 11, 2021 have been fully considered but they are not persuasive. 
112 rejection withdrawn.
Applicant’s argument on page 9 not considered.
On page 10, lines 3-4, and lines 16-22,  and page 11, lines 15-16, and page 13, lines  15-22, and page 15, line20 the applicant argues that If the references are combined as being in the same field, it is hereby requested that the definition of the field of both the cited references will be included in the next Action, as defined in the rules. If the references are combined as pertaining to the same problem, it is hereby requested that the definition of the problem relating to both of the cited references will be included in the next Action, as defined in the rules and Improper combination of the Rudell and Touma references -Non-analogous art. 
The examiner respectfully disagrees and points out that there is enough objective reason to combine the reference of Rudell (US 2005/0288133 A1) and Vock (US 2002/0118147 A1) and Touma (US 9900689 B2) to establish a prima facie case of obviousness as Rudell (US 2005/0288133 A1) teaches game ball, comprising: a housing; an impact detector that is located within said housing and detects impact with said housing; an output device that provides an indication of a number of times said housing was impacted; and, circuit that is connected to impact detector (Abstract) and Vock (US 2002/0116147 A1) teaches method for assessing athletic performance through a sport implement, comprising the steps of integrating a sensing unit with the sport implement so that the sensing unit is noninterfering with normal operation of the sport implement, processing data within the sensing unit, and wirelessly transmitting the processed data to a remote receiver, the processed data being indicative of the athletic performance (page 34, claim 15) and Touma (US 9900669 B2) teaches motion sensor system comprising a wearable inertial measurement unit, a wireless signal relay unit, and a data analysis server can be used in low power sensing and control applications, such as continuous monitoring and recording of motion and other parameters before, during, and after the occurrence of an unpredictable event (Abstract) which is same as Applicant’s invention as to a device includes a signaling means and a motion sensor, and logic for activating or controlling the signaling means in response to a sensed motion according to an embedded logic and the device may be used as a toy, and may be shaped like a play ball or as a handheld unit (Applicant’s Abstract).
Motivation to combine the teaching of Rudell (US 2005/0288133 A1) and Vock (US 2002/0118147 A1) and Touma (US 9900889 B2) is sufficient to establish a prima facie case of obviousness as we must look not only into the field of endeavor, but also into the purpose or problem addressed. The instant application is directed not just to a motion sensing and an annunciator responding to the sensed motion but how to incorporate activating or controlling signaling means in response to a sensed motion.
Therefore, Motivation to combine the teaching of Rudell (US 2005/0288133 A1) and Vock (US 2002/0118147 A1) and Touma (US 9900889 B2) are pertinent to the claimed invention and thus is sufficient to establish a prima facie case of obviousness to the claimed invention.       
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689